Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 7, 11, 13, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 27, 2022.
Applicant's election with traverse of species 1, figures 1A - 1C and subspecies figure 2C directed to claims 1, 4 - 6, 8 - 10, 12, 14, 17 - 19 and 25 in the reply filed on June 27, 2022 is acknowledged.  The traversal is on the ground(s) that at least figures 2B and 2C may be combined as a subspecies since figure 2C may also be considered a subspecies of figure 2B.  This is not found persuasive because the clip of figure 2B has not been admitted as an obvious variant to the clip of figure 2C. Therefore, the clip of figure 2B may still be considered distinct and different from the clip of figure 2C.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because it should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “The present disclosure describes,” etc. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to because reference numeral "130" in figure 1A should be replaced with -- 134 -- to designate the "second lower portion" instead of a second sidewall 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 - 6, 8, 10, 12 and 17 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartelius et al., US 2011/0078892.
Regarding Claim 1, Hartelius et al. disclose a clip as shown in the annotated figures 6A and 6B below [suitable for mounting at least one solar module to a railing system], the clip comprising, a top plate including a top proximal end portion, a top distal end portion, and opposite first and second top side end portions extending therebetween, a first sidewall extending downwardly from the first top side end portion of the top plate, the first sidewall including a first upper portion defining a first upper length, a first lower portion defining a first lower length greater than the first upper length, and a first locking member positioned on a first lower distal end portion of the first lower portion, the first upper portion and the first lower portion separated in part by a first slot and a first recess proximal to the first slot, the first recess connecting a first upper edge of the first slot to a first lower edge of the first slot, at least one of the first upper edge (serrated), the first lower edge, or the recess is serrated, a second sidewall (on the other side of the clip opposite to the first sidewall shown in the annotated figures; the components as required for the second sidewall are reflective of the components of the first side wall shown in the annotated figures) extending downwardly from the second top side end portion of the top plate, the second sidewall including a second upper portion defining a second upper length, a second lower portion defining a second lower length greater than the first upper length, and a second locking member positioned on a second lower distal end portion of the second lower portion, the second upper portion and the second lower portion separated in part by a second slot and a second recess proximal to the second slot, the second recess connecting a second upper edge of the second slot to a second lower edge of the second slot, at least one of the second upper edge (serrated), the second lower edge, or the recess is serrated, and a rear wall connected to at least one of the top proximal end portion of the top plate, a first sidewall proximal end portion, or a second sidewall proximal end portion. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the ***, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that *** disclosed by ***, is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

 
    PNG
    media_image1.png
    882
    785
    media_image1.png
    Greyscale

Regarding Claim 4, Hartelius et al. disclose the clip of claim 1, wherein the first and second sidewalls are generally parallel to each other (see the annotated figures above).
Regarding Claim 5, Hartelius et al. disclose the clip of claim 1, wherein the first and second sidewalls are generally perpendicular to the top plate and the rear wall (see the annotated figures above).
Regarding Claim 6, Hartelius et al. disclose the clip of claim 1, wherein the first upper edge of the first slot is generally coplanar with the top plate (see the annotated figures above) and the first lower edge of the first slot extends distally from the first recess (see the annotated figures above) at an acute angle (see the annotated figures above) relative to the first upper edge (see the annotated figures above).
Regarding Claim 8, Hartelius et al. disclose the clip of claim 1, wherein the first recess is generally circular (see the annotated figures above).
Regarding Claim 10, Hartelius et al. disclose the clip of claim 1, wherein both the first upper edge and the first lower edge of the first slot are serrated (see the annotated figures above).
Regarding Claim 12, see the rejection of claim 6 above.
Regarding Claim 17, Hartelius et al. disclose the clip of claim 1, wherein the first locking member (teeth 615) extends from the distal end portion of the first lower portion towards the first upper portion (see the annotated figure 6A).
Regarding Claim 18, see the rejection of claim 1 above.
Regarding Claim 19, Hartelius et al. disclose the clip of claim 1, wherein the clip is a one-piece clip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartelius et al., US 2011/0078892.
Regarding Claim 9, Hartelius et al. disclose the clip of claim 1 except for wherein the first recess is serrated. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first recess of Hartelius et al. to be serrated also just like the upper and lower edges of the first slot having serrated teeth 615 since such a configuration would enhance frictional grip for the clip. Further, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 247 F.2d 669, 124 USPQ 378).
Regarding Claim 14, Hartelius et al. disclose the clip of claim 1 except for wherein the clip further comprises a rear aperture positioned between the top proximal end portion of the top plate and the rear wall. Hartelius et al. disclose a rear aperture below a hook element 616 for engaging with teeth 504 of the clip frame 400 wherein the rear aperture is not positioned between the top proximal end portion and the rear wall. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the rear aperture to be positioned between the top proximal end portion and the rear wall since it has been held that rearrangement of these mentioned parts does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Regarding Claim 25, Hartelius et al. disclose a kit for a solar power system comprising: at least one framed solar module 100, at least one mounting frame 200 including a support rail 220 for supporting the at least one framed solar module; and at least one clip 420 including at least one structural wall selected from a top plate (see the annotated figures above), a rear wall, or both, and at least a first and second sidewalls extending from opposite ends of the at least one structural wall (see the annotated figures above), the clip includes the following components as annotated in the figures above wherein the first sidewall including a first upper portion defining a first upper length, a first lower portion defining a first lower length greater than the first upper length, and a first locking member positioned on a first lower distal end portion of the first lower portion, the first upper portion and the first lower portion separated in part by a first slot and a first recess proximal to the first slot, the first recess connecting a first upper edge of the first slot to a first lower edge of the first slot, at least one of the first upper edge (serrated), the first lower edge, or the recess is serrated, and the second sidewall including a second upper portion defining a second upper length, a second lower portion defining a second lower length greater than the first upper length, and a second locking member positioned on a second lower distal end portion of the second lower portion, the second upper portion and the second lower portion separated in part by a second slot and a second recess proximal to the second slot, the second recess connecting a second upper edge of the second slot to a second lower edge of the second slot, at least one of the second upper edge (serrated), the second lower edge, or the recess is serrated. 
Hartelius et al. do not explicitly disclose the first and second sidewalls forming a channel therebetween. However, it is well known in the art that U-shaped clips may be designed with a channel forming at an end of the leg(s) for said clips since such a design would reduce material cost without modifying the fastening operation of the clip device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Hartelius et al. to include a channel formed on the lower portions (having the greater length) so that said channel separates the first and second sidewalls in order to reduce material cost for making the clip. See cited references US 3,122,604 and US 6,106,310 for the teaching of the channel separating the wall portions of the U-shaped clips. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677